Citation Nr: 1724969	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an upper extremities disability, claimed as hand numbness.  

2.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected degenerative herniated disc L4-5 and L5-S1. 

3.  Entitlement to service connection for an upper respiratory disability.

4.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected degenerative herniated disc L4-5 and L5-S1.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected degenerative herniated disc L4-5 and L5-S1.

6.  Entitlement to service connection for headaches.

7.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to September 1973 and from October 2006 to February 2008.    

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and from a February 2012 rating decision issued by the VA RO in Guaynabo, Puerto Rico.  

The Board notes that in April 2012, the VA RO granted service connection for bilateral tinnitus and assigned a 10 percent rating, effective April 8, 2010.  That constitutes a full grant of the benefit sought on appeal as there is no indication from the record that the Veteran disagreed with either the effective date or rating assigned in the April 2012 decision.  Therefore, the issue is no longer on appeal.

The issue of entitlement to an increased rating for service-connected degenerative herniated disc L4-5 and L5-S1 has been raised by the record in a May 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for urinary incontinence, erectile dysfunction, and radiculopathy of the left lower extremity; and entitlement to special monthly compensation based on loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with an upper extremities disability, to include hand numbness, at any time during service or during the claim period.

2.  The Veteran was not diagnosed with a disability manifested by headaches at any time during service or during the claim period.

3.  The Veteran was not diagnosed with an upper respiratory disability at any time during service or during the claim period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper extremities disability, claimed as hand numbness, have not been met.  38 U.S.C. §§ 1110, 5107 (2016); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 5107 (2016); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for an upper respiratory disability have not been met.  38 U.S.C. §§ 1110, 5107 (2016); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service treatment records are absent any complaints, symptoms, treatment, or diagnoses related to headaches or the upper extremities (including hand numbness).  With regard to the upper respiratory tract, the Veteran reported having a runny nose at his post-deployment health assessment in January 2008.  The Veteran also sought treatment for a sore threat in March 1972 and for nose congestion, sore throat, and coughing in February 1973.  On both occasions, he was prescribed cold packs.  However, there is no indication that the Veteran was diagnosed with a chronic disability related to any of the upper respiratory complaints documented in his service treatment records.  

Additionally, the Veteran's post-service treatment records do not show any treatment for headaches, the upper extremities (including hand numbness), or the upper respiratory tract, nor is there any evidence that the Veteran has been diagnosed with any disability manifested by such complaints.  In fact, at his April 2008 VA general medical examination, the Veteran denied having a history of respiratory ailments or numbness, and the examiner did not find respiratory ailments or numbness on examination.  The Veteran also denied having any headaches, respiratory ailments, or neurological symptoms at VA Medical Center primary care appointments in June 2010, December 2010, April 2011, September 2011, and January 2012, and no diagnoses were made with regard to the claimed disabilities.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Upon careful review of the record in this case, the Board finds no evidence of any disability related to headaches, the upper extremities (including hand numbness), or the upper respiratory tract. 

The Veteran was not provided VA examinations in connection with his claims for an upper extremities disability, an upper respiratory disability, or headaches.  However, the Board finds that such examinations were unnecessary because the evidence does not meet even the low threshold of indicating that the Veteran has a current diagnosed disability or persistent or recurrent symptoms of disability for any of the claimed conditions.  Moreover, the Veteran has not made even bare assertions that an in-service event, injury, or disease occurred.  Thus, there is insufficient evidence to trigger the need for an examination.  See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has also considered the Veteran's lay statements that he has experienced hand numbness, upper respiratory symptoms, and headaches.  Although the Veteran believes that these symptoms are manifestations of disabilities that are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of disabilities manifested by hand numbness, upper respiratory tract symptoms, or headaches are matters not capable of lay observation, and instead require medical expertise to determine.  Accordingly, the Veteran's opinions on those matters are not competent medical evidence.  

In sum, there is no competent evidence that, at any time during the claim period, the Veteran had any diagnosed disability manifested by numbness of the hands; upper respiratory tract symptoms; or headaches.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Accordingly, the weight of the medical evidence is against a finding that the Veteran has any current disability related to the upper extremities (including hand numbness); the upper respiratory tract; or headaches.  Those claims of entitlement to service connection must therefore be denied.  

In reaching those conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an upper extremities disability claimed as hand numbness, is denied.  

Entitlement to service connection for an upper respiratory disability is denied.

Entitlement to service connection for headaches is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided. 

With regard to the Veteran's claims of entitlement to service connection for urinary incontinence and erectile dysfunction, a VA genitourinary examination was provided in June 2010.  The examiner stated that the Veteran did not have urinary incontinence, but that he did have urinary hesitancy.  However, the examiner did not explain those findings.  In addition, the examiner did not address a private medical record from April 2010, which stated that the Veteran had incontinence.  The examiner also opined that the Veteran's erectile dysfunction was not caused by or the result of his service-connected L4-5 and L5-S1 degenerative herniated disc because the spinal cord segments associated with those discs were not associated with innervation of the penis.  However, the examiner noted elsewhere in the report of examination that the most likely etiology of the Veteran's erectile dysfunction was neurologic disease, but did not provide an explanation for those discrepant findings.  Moreover, the examiner did not address whether service connection was warranted on a direct basis or as secondary to one of the Veteran's service-connected disabilities other than the spine disability.  For those reasons, the Board finds the June 2010 VA examination inadequate and concludes that remand is necessary for a new examination.  

The Veteran's claim of entitlement to SMC based on loss of use of a creative organ is also remanded because it is inextricably intertwined with the outcome of the Veteran's erectile dysfunction claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).    

With regard to the Veteran's claim of entitlement to service connection for left lower extremity radiculopathy, to include as secondary to service-connected degenerative herniated disc L4-5 and L5-S1, a VA spine examination was provided in January 2010 and a peripheral nerves opinion was obtained in May 2010.  However, the May 2010 opinion referred only to radiculopathy of the right lower extremity, for which electromyography (EMG) testing was positive, without discussing whether a diagnosis of left lower extremity radiculopathy was warranted.  In addition, the examiner did not address the Veteran's reported symptoms of numbness or relevant medical evidence of record, including a positive result on the straight leg raise test on VA examination in March 2008.  For those reasons, the May 2010 opinion is inadequate, and remand is warranted for a new examination.  
  
Finally, current VA treatment records, as well as any relevant private treatment records, should be identified and obtained prior to deciding the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any urinary incontinence disability.  All indicated tests and studies must be performed.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should accomplish the following:
  
(a)  Identify any urinary incontinence disability that has been present since the Veteran filed his claim, taking into consideration the documented finding of incontinence in April 2010 private medical records.  

(b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified urinary incontinence disability had its onset during active service or is otherwise etiologically related to active service.

(c)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified urinary incontinence disability is caused or aggravated by a service-connected disability.

The rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any erectile dysfunction disability.  All indicated tests and studies must be performed.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should accomplish the following:
  
(a)  Identify any erectile dysfunction disability that has been present since the Veteran filed his claim.  

(b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified erectile dysfunction disability had its onset during active service or is otherwise etiologically related to active service.

(c)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified erectile dysfunction disability is caused or aggravated by a service-connected disability.  The examiner should specifically address the June 2010 VA examiner's statement that the most likely etiology of the Veteran's erectile dysfunction is neurologic disease.  

The rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any radiculopathy of the left lower extremity.  All indicated tests and studies must be performed.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should accomplish the following:
  
(a)  Identify any radiculopathy of the left lower extremity that has been present since the Veteran filed his claim.  

(b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified left lower extremity radiculopathy disability had its onset during active service or is otherwise etiologically related to active service.

(c)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified left lower extremity radiculopathy disability is caused or aggravated by a service-connected disability.    

The rationale for all opinions expressed must be provided.  

5.  Confirm that the VA examination and opinions provided comport with this Remand and undertake any other development found to be warranted.

6.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


